               Case 3:20-cv-05173-RBL Document 12 Filed 06/26/20 Page 1 of 9



 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
         CODY J. HOEFS ,                                   CASE NO. 3:20-cv-05173-RBL
 9
                                Plaintiff,                 ORDER ON DEFENDANT SIG
10              v.                                         SAUER, INC.’S MOTION TO
                                                           DISMISS
11       SIG SAUER INC. ,

12                              Defendants.

13

14                                            INTRODUCTION

15          THIS MATTER is before the Court on Defendant Sig Sauer, Inc.’s Motion to Dismiss

16   under Rules 12(b)(6) and 9(b). Dkt. # 3. Plaintiff Cody J. Hoefs alleges that, on November 23,

17   2016, his holstered Sig Sauer P320 pistol discharged spontaneously into his leg. On February 26,

18   2020, over three years after the incident, Hoefs sued Sig Sauer for selling him a defective pistol.

19   Hoefs asserts claims for negligence, strict liability, breach of implied warranty of

20   merchantability, breach of warranty of fitness for a particular purpose, breach of express

21   warranty, violation of the Magnusson-Moss Warranty Act, unjust enrichment, fraudulent

22   concealment, fraud, and violation of the Washington Consumer Protection Act (CPA).

23

24

     ORDER ON DEFENDANT SIG SAUER, INC.’S
     MOTION TO DISMISS - 1
               Case 3:20-cv-05173-RBL Document 12 Filed 06/26/20 Page 2 of 9



 1           In its Motion, Sig Sauer argues that Hoefs’s claims are preempted and subsumed by the

 2   Washington Product Liability Act (WPLA) and that Hoefs failed to meet its three-year statute or

 3   limitations. Alternatively, Sig Sauer contends that Hoefs’s claims fail for other reasons and that

 4   his fraud-based claims are not pled with sufficient particularity. For the following reasons, the

 5   Court GRANTS Sig Sauer’s Motion in part and DENIES it in part.

 6                                               DISCUSSION

 7   1.      Legal Standard

 8           Dismissal under Fed. R. Civ. P. 12(b)(6) may be based on either the lack of a cognizable

 9   legal theory or the absence of sufficient facts alleged under a cognizable legal theory. Balistreri

10   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A plaintiff’s complaint must allege

11   facts to state a claim for relief that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662,

12   678 (2009). A claim has “facial plausibility” when the party seeking relief “pleads factual

13   content that allows the court to draw the reasonable inference that the defendant is liable for the

14   misconduct alleged.” Id. The allegations must be “enough to raise a right to relief above the

15   speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Although the court

16   must accept as true the complaint’s well-pled facts, conclusory allegations of law and

17   unwarranted inferences will not defeat an otherwise proper 12(b)(6) motion to dismiss. Vazquez

18   v. Los Angeles Cty., 487 F.3d 1246, 1249 (9th Cir. 2007); Sprewell v. Golden State Warriors,

19   266 F.3d 979, 988 (9th Cir. 2001). On a 12(b)(6) motion, “a district court should grant leave to

20   amend even if no request to amend the pleading was made, unless it determines that the pleading

21   could not possibly be cured by the allegation of other facts.” Cook, Perkiss & Liehe v. N. Cal.

22   Collection Serv., 911 F.2d 242, 247 (9th Cir. 1990).

23

24

     ORDER ON DEFENDANT SIG SAUER, INC.’S
     MOTION TO DISMISS - 2
               Case 3:20-cv-05173-RBL Document 12 Filed 06/26/20 Page 3 of 9



 1          Fed. R. Civ. P. 9(b) establishes heightened pleading standards for claims “grounded in

 2   fraud,” a category that includes any claim relying upon a “unified course of fraudulent conduct.”

 3   Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103 (9th Cir. 2003). For such claims, “a party

 4   must state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P.

 5   9(b). This means the plaintiff is required to “state the time, place, and specific content of the

 6   false representations as well as the identities of the parties to the misrepresentation.” Sanford v.

 7   MemberWorks, Inc., 625 F.3d 550, 558 (9th Cir. 2010). “A motion to dismiss a complaint or

 8   claim ‘grounded in fraud’ under Rule 9(b) for failure to plead with particularity is the functional

 9   equivalent of a motion to dismiss under Rule 12(b)(6) for failure to state a claim.” Vess v. Ciba-

10   Geigy Corp. USA, 317 F.3d 1097, 1107 (9th Cir. 2003).

11   2.     Preemption under WPLA

12          Sig Sauer first argues that the WPLA subsumes and preempts the majority of Hoefs’s

13   claims because they are based on product liability theories. Hoefs does not dispute Sig Sauer’s

14   preemption argument.

15          The WPLA provides a cause of action for harm caused by products that are not designed,

16   constructed, or labeled in a reasonably safe manner. RCW 7.72.030. The Supreme Court of

17   Washington has held that the WPLA “created a single cause of action for product-related harms,

18   and supplants previously existing common law remedies, including common law actions for

19   negligence.” Wash. State Physicians Ins. Exch. & Ass’n v. Fisons Corp., 122 Wn.2d 299, 322

20   (1993). The statute preempts:

21          any claim or action brought for harm caused by the manufacture, production,
            making, construction, fabrication, design, formula, preparation, assembly,
22          installation, testing, warnings, instructions, marketing, packaging, storage or
            labeling of the relevant product. It includes, but is not limited to, any claim or
23          action previously based on: Strict liability in tort; negligence; breach of express or
            implied warranty; breach of, or failure to, discharge a duty to warn or instruct,
24

     ORDER ON DEFENDANT SIG SAUER, INC.’S
     MOTION TO DISMISS - 3
               Case 3:20-cv-05173-RBL Document 12 Filed 06/26/20 Page 4 of 9



 1          whether negligent or innocent; misrepresentation, concealment, or nondisclosure,
            whether negligent or innocent; or other claim or action previously based on any
 2          other substantive legal theory except fraud, intentionally caused harm or a claim
            or action under the consumer protection act, chapter 19.86 RCW.
 3
     Washington Water Power Co. v. Graybar Elec. Co., 112 Wash. 2d 847, 853 (1989) (quoting
 4
     RCW 7.72.010(4)). “Harm” for purposes of the statute “does not include direct or consequential
 5
     economic loss.” Moodie v. Remington Arms Co., LLC, No. C13-0172-JCC, 2013 WL 12191352,
 6
     at *6 (W.D. Wash. Aug. 2, 2013) (quoting RCW 7.72.010(6)). “Plaintiffs must pursue claims for
 7
     such loss instead under contract law.” Id.
 8
            Here, Hoefs’s claims for negligence, strict liability, unjust enrichment, and breach of
 9
     express and implied warranty1 are preempted by the WPLA. Most of these claims are explicitly
10
     preempted under RCW 7.72.010(4) and all of them arise in some way from the allegedly
11
     defective design, manufacture, and warnings of Sig Sauer’s P320 pistol. However, the WPLA
12
     does not preempt fraud and CPA claims seeking compensation for economic loss. Hoefs’s claims
13
     for fraud, fraudulent concealment, and violation of the CPA therefore exist independent of the
14
     WPLA.
15
     3.     Statute of Limitations
16
            Sig Sauer further asserts that Hoefs’s claims are untimely because they were filed more
17
     than three years after the WPLA’s limitations period began the day Hoefs was shot on November
18
     23, 2016. In opposition, Hoefs contends that the statute of limitations began running on the date
19
     Sig Sauer offered a “voluntary upgrade” program to address the trigger issue in its pistols on
20
     August 8, 2017. According to Hoefs, he could not have reasonably discovered that his injury was
21

22   1
       Although Hoefs’s claim under the Magnuson-Moss Act is based in federal law, “claims under
     the Magnuson-Moss Act stand or fall with [the plaintiff’s] express and implied warranty claims
23
     under state law.” Moodie, 2013 WL 12191352, at *10 (quoting Clemens v. DaimlerChrysler
     Corp., 534 F.3d 1017, 1022 & n.3 (9th Cir. 2008)).
24

     ORDER ON DEFENDANT SIG SAUER, INC.’S
     MOTION TO DISMISS - 4
               Case 3:20-cv-05173-RBL Document 12 Filed 06/26/20 Page 5 of 9



 1   caused by a product defect until that date. At the least, Hoefs asserts that whether he should have

 2   discovered the cause of his injury the day he was shot is a factual question.

 3          “Dismissal of claims as barred by the statute of limitations on a Rule 12(b)(6) motion is

 4   . . . appropriate only where it is apparent from the face of the complaint that an action will be

 5   time barred.” United States v. Sousa, No. 18-CV-03265-EMC, 2018 WL 6219803, at *1 (N.D.

 6   Cal. Nov. 8, 2018) (quoting Belluomini v. CitiGroup, Inc., No. CV 13-01743 CRB, 2013 WL

 7   3855589, 2013 U.S. Dist. LEXIS 103882 (N.D. Cal. July 23, 2013)). The WPLA provides that

 8   “no claim under this chapter may be brought more than three years from the time the claimant

 9   discovered or in the exercise of due diligence should have discovered the harm and its cause.”

10   RCW 7.72.060. The Supreme Court of Washington has interpreted the WPLA as incorporating

11   the “discovery rule,” under which the statute of limitations starts running when the claimant

12   “know[s] or should with due diligence know that the cause in fact was an alleged defect.” N.

13   Coast Air Servs., Ltd. v. Grumman Corp., 111 Wash. 2d 315, 319 (1988). The plaintiff’s

14   knowledge or imputed knowledge is “ordinarily . . . a question of fact.” Id.

15          For example, in North Coast, the plaintiff’s son had been killed in a plane crash that was

16   initially attributed to pilot error until a subsequent investigation uncovered a defect. Id. at 317-

17   18. The Court held that whether the plaintiff should have discovered the defect at the time of the

18   crash was a factual question that could not be resolved on a motion to dismiss. Id. at 328. Hoefs

19   encourages the Court to take the same approach here.

20          But this case is sharply distinguishable from North Coast. Hoefs alleges, without

21   elaboration, that he “loaded his Sig Sauer P320 pistol [and] put it in the holster[,] at which time

22   the pistol discharged with no prompting while fully-seated in its Sig brand holster.” Complaint,

23   Dkt. # 1, at 3. Taking these allegations as true, the Court cannot reasonably infer that Hoefs did

24

     ORDER ON DEFENDANT SIG SAUER, INC.’S
     MOTION TO DISMISS - 5
               Case 3:20-cv-05173-RBL Document 12 Filed 06/26/20 Page 6 of 9



 1   not know and should not have discovered that his injury was caused by a defect at the time he

 2   was shot. Unlike North Coast, Hoefs’s allegations reveal no potential alternate cause of his

 3   injuries, such as user error or post-sale damage. And while plane crashes can have many causes,

 4   spontaneous gunshots always mean there is something wrong with the gun.

 5          Indeed, this case is more like Gevaart v. Metco Construction, Inc., in which the plaintiff

 6   was injured when she slipped on a sloping step. 111 Wash. 2d 499, 502 (1988). Although the

 7   plaintiff claimed that she believed the slope was for drainage purposes, the Court held that “[b]y

 8   the exercise of due diligence she could have determined that the step did not conform to the

 9   building code” and her failure to exercise such diligence in a timely manner barred her claim. Id.

10   Here, Hoefs does not even offer an explanation that could support his ignorance of an injury-

11   causing defect. Absent this, any theory that Hoefs should not have discovered a defect on

12   November 23, 2016 would be pure speculation. See Twombly, 550 U.S. at 555.

13          Hoefs’s only argument for tolling the statute of limitations is based on Sig Sauer’s 2017

14   voluntary upgrade program, which he says notified him that the pistol’s trigger package was

15   defective. But the discovery rule does not require “absolute[] certain[ty]” of the cause of harm,

16   Holbrook, Inc. v. Link-Belt, 103 Wn. App. 279 (Wash. Ct. App. 2000), or “knowledge of the

17   existence of a legal cause of action.” Gevaart, 111 Wash. 2d at 502 (citing Reichelt v. Johns–

18   Manville Corp., 107 Wash.2d 761, 733 P.2d 530 (1987)). It was not necessary for Hoefs to have

19   known that the trigger package in particular was defective if his injury could only have been

20   caused by some kind of defect.2

21

22   2
       Furthermore, Hoefs alleges that Sig Sauer presented the upgrade program as an opportunity to
     make the P320 pistol “better” and continued to misrepresent the gun as safe. Complaint, Dkt. # 1,
23
     at 24-25. It is unclear how this, and not Hoefs’s own experience getting shot, informed him of
     the defect.
24

     ORDER ON DEFENDANT SIG SAUER, INC.’S
     MOTION TO DISMISS - 6
               Case 3:20-cv-05173-RBL Document 12 Filed 06/26/20 Page 7 of 9



 1          The Court is skeptical that Hoefs can cure his statute of limitations issue while preserving

 2   his core contention that the gun spontaneously fired while it was on his person. However, Hoefs

 3   insists (without explanation) that he was unaware of the defect until he learned of the upgrade

 4   program. Opposition, Dkt. # 10, at 6; see Moodie, 2013 WL 12191352, at *11 (tolling statute of

 5   limitations where “Remington led [the plaintiff] to believe that he did not have a defect-based

 6   cause of action, thereby inducing him not to file suit”). The Court will give Hoefs a chance to

 7   amend his Complaint to allege facts that could plausibly support this contention.

 8   4.     Fraud Allegations

 9          Finally, Sig Sauer argues that Hoefs’s fraud-based claims are not pled with sufficient

10   particularity because he does not explain whether he saw the alleged misrepresentations, when

11   and where he saw them, or how he relied upon them. Hoefs responds that his allegations are

12   sufficiently specific because they identify the allegedly fraudulent statements that form the basis

13   for his claims.

14          “Rule 9(b) demands that, when averments of fraud are made, the circumstances

15   constituting the alleged fraud be specific enough to give defendants notice of the particular

16   misconduct . . . so that they can defend against the charge and not just deny that they have done

17   anything wrong.” Vess, 317 F.3d at 1106 (internal quotations omitted). As the Court has already

18   explained, Rule 9(b) applies to any claim grounded in fraud and requires a party to “state the

19   time, place, and specific content of the false representations as well as the identities of the parties

20   to the misrepresentation.” Sanford, 625 F.3d at 558. “Averments of fraud must be accompanied

21   by ‘the who, what, when, where, and how’ of the misconduct charged.” Vess, 317 F.3d at 1106.

22          Here, Hoefs’s claims for fraud, fraudulent concealment, and violation of the CPA rely

23   entirely on Sig Sauer’s alleged misrepresentations about its pistols and are therefore grounded in

24

     ORDER ON DEFENDANT SIG SAUER, INC.’S
     MOTION TO DISMISS - 7
               Case 3:20-cv-05173-RBL Document 12 Filed 06/26/20 Page 8 of 9



 1   fraud. Hoefs’s fraud claim alleges that Sig Sauer misrepresented its pistols as “drop safe” and

 2   stated that they “won’t fire unless you want [them] to.” Complaint, Dkt. # 1, at 24. He further

 3   alleges that Sig Sauer announced its voluntary upgrade program on August 8, 2017 by falsely

 4   asserting that the P320 pistol meets “rigorous testing protocols for global military and law

 5   enforcement agencies” and describing the upgrade as an optional means of making the pistol

 6   “better.” Id. at 24-25. His fraudulent concealment claim asserts that Sig Sauer has failed to

 7   disclose that its pistols are defective “since at least 2014.” Id. at 23. The CPA claim relies on the

 8   misrepresentations and omissions described earlier in the Complaint. Id. at 26.

 9           Hoefs’s fraud and CPA claims fall short of Rule 9(b)’s requirements. Hoefs does not state

10   when Sig Sauer misrepresented the qualities of its pistols or how Hoefs came into contact with

11   the communications. He is more specific about the statements surrounding the upgrade program,

12   but that occurred after Hoefs purchased his pistol and therefore could not have induced it. Sig

13   Sauer does not, however, explain how Hoefs’s fraudulent concealment claim should be more

14   specific. The Court concludes that this claim sufficiently alleges what Sig Sauer concealed (the

15   defect) and for how long (since at least 2014). See Neubronner v. Milken, 6 F.3d 666, 671 (9th

16   Cir. 1993) (“[S]ome balance must be achieved between the need to protect defendants from

17   having to defend factually baseless litigation and the need to afford plaintiffs an adequate

18   opportunity to develop factual bases for legitimate claims”). This claim therefore satisfies Rule

19   9(b).

20                                             CONCLUSION

21           Sig Sauer’s Motion is DENIED with respect to Hoefs’s fraudulent concealment claim but

22   GRANTED with respect to all other claims. Hoefs has 30 days from the date of this order to file

23

24

     ORDER ON DEFENDANT SIG SAUER, INC.’S
     MOTION TO DISMISS - 8
              Case 3:20-cv-05173-RBL Document 12 Filed 06/26/20 Page 9 of 9



 1   an amended complaint that cures the defects identified here; otherwise, his defective claims will

 2   be dismissed without further notice.

 3          IT IS SO ORDERED.

 4

 5          Dated this 26th day of June, 2020.

 6

 7                                                       A
                                                         Ronald B. Leighton
 8                                                       United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON DEFENDANT SIG SAUER, INC.’S
     MOTION TO DISMISS - 9
